141 F.3d 1173
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carla BETANCOURT, Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner of the Social SecurityAdministration,** Defendant-Appellee.
No. 97-55772.D.C. No. CV-96-00690-RMB.
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.***Decided March 18, 1998.

Appeal from the United States District Court for the Southern District of California Rudi M. Brewster, District Judge, Presiding.
Before FLETCHER, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Carla Betancourt appeals pro se the district court's summary judgment affirming the decision of the Commissioner of Social Security ("Commissioner") terminating Betancourt's supplemental security income benefits under 42 U.S.C. § 405(g).  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review de novo the district court's summary judgment upholding the Commissioner's denial of benefits.  See Hudson v. Bowen, 849 F.2d 433, 434 (9th Cir.1988).  We must affirm if substantial evidence supports the findings of the administrative law judge ("ALJ").  See id.


4
Substantial evidence supports the ALJ's finding that Betancourt and John Brand ("Brand") held themselves out as husband and wife, and were married for purposes of social security benefits.  See 42 U.S.C. § 1382c(d)(2);  20 C.F.R. §§ 416.1806 & 416.1826(c)(1).


5
Substantial evidence also supports the ALJ's finding that their combined resources rendered Betancourt ineligible for benefits.  See 42 U.S.C. § 1382(a);  20 C.F.R. § 416.1205.  Betancourt's contention, that the accounts Brand established in her name were not excess resources because she did not know about them, lacks merit.  See 20 C.F.R. § 416.1201(a)(1) (defining resources as assets owned by an individual or spouse which the individual has the right, authority or power to liquidate).


6
Finally, substantial evidence supports the ALJ's finding that Betancourt refused to allow the Administration to verify her assets.  See 20 C.F.R. § 416.1322.1


7
AFFIRMED.



**
 Kenneth S. Apfel was sworn in as Commissioner of the Social Security Administration on September 29, 1997.  Therefore, Kenneth S. Apfel is substituted for John J. Callahan, pursuant to Fed.R.App.P. 43(c)(1)


**
 * The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, we reject Betancourt's request for oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We have considered Betancourt's remaining contentions and conclude that they lack merit